DETAILED ACTION
This is the Office action based on the 16101869 application filed August 13, 2018, and in response to applicant’s argument/remark filed on November 15, 2021.  Claims 1-20 are currently pending and have been considered below.  Claims 8-20 withdrawn from consideration
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Interpretations
Claim 1 recites the term “tris chelators”.   The specification discloses “(t)he Cu CMP polishing compositions comprise tris chelators, i.e. three chelating agents”.  Therefore, the term “tris chelators” will be interpreted as “three chelating agents”.
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-6 rejected 35 U.S.C. 103 as obvious over Banarjee et al. (U.S. PGPub. No. 20060046490), hereinafter “Banarjee”, in view of Kim et al. (U.S. PGPub. No. 20060141790), hereinafter “Kim”:--Claims 1, 2, 3, 4, 5, 6: Banarjee teaches a chemical mechanical polishing (CMP) composition for polishing a metal or barrier metal layer, consisting essentially of ([0030])- an abrasive- a per-type oxidizer at 0.5-7 wt.% - benzenesulfonic acid at 0.1-4 wt.%- water- optionally one or more biocides- optionally one or more acids- optionally one or more bases- optionally one or more salts- optionally one or more chelating agents- optionally one or more fluorine-containing compounds    wherein the composition has a pH of 5-11.
Banarjee further teaches that - the abrasive may be colloidal silica at a concentration 0.1-8 wt.% ([0029]);- the per-type oxidizer may be hydrogen peroxide ([0065]);- the one or more acids may be hydrochloric acid ([0086]);- the one or more biocide may be 2-methyl-4-isothiazolin-3-one, present at a concentration 0.001-0.1 wt.% ([0094]);and mixtures thereof, presented at a concentration 0-1 wt.% ([0085, 0091]).
Claim 7 rejected under 35 U.S.C. 103 as obvious over Banarjee in view of Kim as applied to claim 1 above, and further in view of Fu et al. (U.S. PGPub. No. 20150376463), hereinafter “Fu’:--Claim 7: Banarjee in view of Kim teaches the invention as above, wherein Banarjee teaches that a chelating agent may be any chelator known in the art, such as ethylenediaminetetracetic acid, N-hydroxyethylethylenediaminetriacetic acid, nitrilotriacetic acid, 
diethylenetriaminepentacetic acid, ethanoldiglycinate, glycine, citric acid,… and mixtures thereof ([0090]).Fang, also directed to a CMP composition for a metal layer (abstract), teaches that a suitable chelating agent may comprise ethylenediaminetetraacetic acid, N-

Claims 1-4 and 7 rejected 35 U.S.C. 103 as obvious over Shi et al. (U.S. PGPub. No. 20150004788), hereinafter “Shi’788”, in view of Shi et al. (U.S. PGPub. No. 20160314989), hereinafter “Shi’989’:--Claims 1, 3, 4: Shi’788 teaches a chemical mechanical polishing (CMP) composition for polishing a copper substrate {0002]), consisting essentially of ([0043-0051])abrasive, such as colloidal silica, preferably at a concentration 0.001-1 wt.% ([0064-0065]);suitable chelating agents ([0061]), such as amino acids and amino acid derivatives ([0070]), more preferably at a concentration 0.05-16 wt.% ([0071]);corrosion inhibitor, such as triazole or benzotriazole and their derivatives, preferably at a concentration 0.0025-0.1 wt.% ([0072-0073]);choline salts, such as choline bicarbonate, preferably at a concentration 0.001-0.1 wt.% TM ([0113]), preferably at a concentration 0.0001-0.025wt.% ([0086-0087]); andwater.      Shi’788 further teaches that the composition may further comprise a pH adjusting agent to adjust the pH to 5-8 (0062-0063]), wherein the pH adjusting agent may comprise nitric acid, preferably at a concentration 0.05-0.15 wt.% ([0079-0081]).      Although Shi’788 discloses the CMP composition comprises suitable chelating agents and organic amines, Shi’788 fails to disclose the CMP composition comprises tris chelators selected from the group consisting of amino acid, amino acid derivative, organic amine, and combinations thereof; wherein at least one chelator is an amino acid or an amino acid derivative.      Shi’989 teaches that a CMP composition for copper substrate ([0002]) may advantageously comprise at least 2 amino acids or at least 2 chelating agents, wherein the amino acids also function as chelating agents, wherein the chelating agents affect the rate of copper removal ([0055-0057]), and wherein the amino acids may be glycine and DL-alanine (Table 1).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use ethylenediamine TM comprises 5-chloro-2-methyl-4-isothiazolin-3-one.
 Claims 5 and 6 rejected 35 U.S.C. 103 as obvious over Izumi et al. (U.S. PGPub. No. 20080311750), hereinafter “Izumi”, in view of Shi’989 and Shi’788: --Claims 5, 6: Izumi teaches a chemical mechanical polishing (CMP) composition for polishing a semiconductor substrate comprising metal film, such as copper  ([0001, 0028]), comprisingcolloidal silica, preferably at a concentration 0.5-2 wt.% ([0008, 0013, 0028]);carbonate ions and choline ions that would combine to generate a buffering effect ([0013], Claim 8), an amino acid, such as glycine ([0034]).      Izumi further teaches that the composition has a pH of 8-11 ([0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of 
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered as follows:-- Regarding Applicant’s argument that Das is not a proper prior art because it was filed after the filing date of the present application, this argument is not relevant because Das was cited as an evidence and not a prior art, thus is not subjected to such filing date requirement.  In this case, Das is cited to show that pH adjusting is an inherent property of benzenesulfonic acid, i.e. the benzenesulfonic acid used in the slurry taught by Banarjee inherently acts as a pH adjusting agent.  The following is a quotation of  MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”.    Regarding Applicant’s argument that Banarjee discloses that the benzenesulfonic acid is used as an organosulfuric acid oxidizer for a post CMP clean, this does not negate the fact that benzenesulfonic acid also naturally acts as a pH adjusting agent since a chemical composition and its properties are inseparable, as discussed above.  It is noted that since claim 1 is directed to a chemical composition, and  it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409).    Regardless, since claim 1 recites “0 wt.% to 1 wt.% pH adjusting agent”, the above would be a non-issue if the concentration of the pH adjusting agent is selected to be 0 wt.%.-- Regarding Applicant’s argument that since Banarjee’s CMP composition is to polish Cu, and Kim’s CMP composition is to polish silicon oxide, one of skill ion the art would not combine Banarjee with Kim, this argument is not persuasive.  Both Banarjee’s and Kim’s composition are directed to a slurry for chemical mechanical polishing.  Banarjee teaches that the slurry comprises one or more bases comprise a non-polymeric nitrogen-containing compounds ([0029]), wherein the non-polymeric nitrogen-containing compounds may comprise a partially or fully substituted ammonium hydroxide, where one or more of the hydrogens is substituted with a moiety independently selected from C1-C3 alkyl moieties and C1-C3 alkoxy moieties, such as choline.  Banarjee is silent about other possible partially or fully substituted ammonium hydroxide compound, and fails to teach that the partially or fully substituted ammonium hydroxide may be choline bicarbonate.
    Kim teaches that a partially or fully substituted ammonium hydroxide compound in the slurry may be a choline derivative, such as choline bicarbonate ([0073]).
    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use choline bicarbonate as the one or more bases in the invention of Banarjee because Banarjee is silent about other possible partially or fully substituted ammonium hydroxide compound, 
diethylenetriaminepentacetic acid, ethanoldiglycinate, glycine, citric acid,… and mixtures thereof ([0090]).  Fang, also directed to a CMP composition for a metal layer (abstract), teaches that a suitable chelating agent may comprise ethylenediaminetetraacetic acid, N-hydroxyethylethylenediaminetriacetic acid, nitrilotriacetic acid, diethylenetriaminepentaacetic acid, ethanoldiglycinate, citric acid, or an amino acid, such as glycine, alanine ([0051-0053).  In an experiment, Fu discloses that the chelating agent is DL-alanine (Table 1A).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use glycine and DL-
--Regarding Applicant’s affidavit filed March 24, 2021, as discussed in the previous Office action, the affidavit fails to provide evidence that a tris-chelators selected from the group consisting of amino acid, amino acid derivative, organic amine, and combinations thereof; wherein at least one chelator is an amino acid or an amino acid derivative would provide an unexpected result.  It is noted that the only chelators used in the experiments in the affidavit is glycine/alanine/EDA and glycine/alanine, which is much narrower in scope than the chelators recited in claim 1.  It is well settled that Appellant has the burden of showing unexpected results. In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Such burden requires Appellant to proffer factual evidence that actually shows unexpected results relative to the closest prior art (see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991)), and that is reasonably commensurate in scope with the protection sought by the claims (In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972)). The extent of the showing relied upon by Appellant must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).--Regarding Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  
[0056] A variety of amino acids and derivatives, referred as amino acids in the present invention, can be used in the preparation of the CMP formulation.  Amino are defined as organic compounds containing amine and carboxylic acid functional groups.  Additional functional groups may also be present in the amino acid structures.  The amino acids can be used in the composition including but are not limited to aminoacetic acid (also known as glycine), serine, lysine, glutamine, L-alanine, DL-alanine, Beta-alanine, iminoacetic acid, asparagine, aspartic acid, valine, sarcosine, bicine, tricin, proline, and mixtures thereof.  A preferred combinations of amino acids include glycine (aminoacetic acid), alanine, bicine, and sarcosine. 
 [0057] The presence of amino acid in the formulation has been found to affect the rate of copper removal during the CMP process.  However, increased amino acid levels increase the etching rate of the copper, which is undesirable.  Concentration levels are 
[0058] Typically, the concentration of the amino acids is within the range of about 0.01% to about 16% by weight; preferably 0.05% to about 5% by weight, and more preferably about 0.25% and about 2% by weight.  
[0059] The weight concentration ratio of one amino acid to another amino acid used in the slurry ranges from 1:99 to 99:1; preferably from 10:90 to 90:10; more preferably from 25:75 to 75:25.”
    Thus, Shi’989 does not teach avoid using amino acid.   Rather, Shi’989 clearly teaches to use “at least two amino acids or at least two chelators (the amino acids are chelators)” and adjust the weight concentration ratio of one amino acid to another amino acid to achieve an acceptable balance between copper rate of removal and the etching rate.      Since Shi’788 clearly teaches to use “organic amine compounds as copper removal rates boosters” and “suitable chelating agents”, one of skill in the art would be motivated to use at least two amino acids or at least two chelators from the list of amino acids and chelators taught by Shi’989. --Regarding Applicant’s argument that Shi’989 does not teach using ethylenediamine, this compound is taught by Shi’788 to be included as the copper removal rate boosters.--Regarding Applicant’s argument that Izumi does not teach a pH of 7.5, this argument is not persuasive.  Since Izumi teaches that the composition has a pH of 8-11 ([0032]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a pH of about 7.5, which is within routine manufacturing fluctuation 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713